DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 1 to 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. (20020003711) in view of Pao et al. (20140286045) and Iwasaki (20110273907).
Hashimoto et al. disclose a display device having two flat regions (figures 2b, 8, 9) and a bending region (figures 2b, 8, 9, the curved center region) located between the two flat regions (figure 2B, the flat region where reference numeral 4 is pointing, other flat region opposite from the flat region where reference numeral 4 is pointing), wherein the display device comprises a reflective display device (4, 204, paragraph 0067, lines 2 to 3), a light guide plate is located on top of the reflective display device, wherein the light guide plate has a microstructure (24), and the microstructure is located on a top surface of the light guide plate (figure 4).  However, Hashimoto et al. do not disclose a cover structure located above the reflective display device, a light guide plate located between the reflective display device and the cover structure, the microstructure close to the cover structure, the microstructure having a plurality of second microstructures located at the bending region, and the sizes of the second microstructures vary along with the distances between the second microstructures and a center position of the light guide plate. 
	Pao et al. teach a cover structure (400) located above the reflective display device, and the microstructure close to the cover structure (figure 3).
Iwasaki teaches the microstructure having a plurality of second microstructures (40, figure 3B) located at the central region, and the sizes of the second microstructures varying along with the distances between the second microstructures and a center position of the light guide plate (figure 3B) to prevent abrupt change in luminance distribution while provide a smooth and uniform luminance distribution curve that is high in a range near the middle while the overall light use efficiency can also be uniformly improved (paragraph 0104, lines 7 to 13).  Wherein the sizes of the second microstructures reduce along with the reduction of the distances between the second microstructures and the center position of the light guide plate (paragraph 0106, lines 1 to 4) as claimed in claim 3, wherein the microstructure of the light guide plate has a plurality of first microstructures (figure 3A) located at the two flat regions (left and side of the center position of the light guide), and the sizes of the first microstructures are greater than or equal to the sizes of the second microstructures (paragraph 0106, lines 6 to 7) as claimed in claim 4, and wherein the microstructure of the light guide plate has a plurality of first microstructures located at the two flat regions (left and right side of the center position of the light guide, figure 3A), and the sizes of the first microstructures are substantially the same as claimed in claim 9.
	It would have been obvious to one skilled in the art to locate above the reflective display device of Hashimoto et al. with a cover structure and the microstructure close to the cover structure, as taught by Pao et al., for protecting the microstructure and the display device. 
	It would have been obvious to one skilled in the art to comprise the microstructure of Hashimoto et al. with a plurality of second microstructures, located at the central region, having the sizes vary along with the distances between the second microstructures and a center position of the light guide plate, as taught by Iwasaki, to prevent abrupt change in luminance distribution while provide a smooth and uniform luminance distribution curve that is high in a range near the middle while the overall light use efficiency can also be uniformly improved.
With regards to claim 2, wherein the microstructure protrudes (figure 4) or recesses from the top surface.
5.	Claims 1, 2, 5, 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. in view of Pao et al and Sakamoto et al. (20120250353).
Hashimoto et al. disclose a display device having two flat regions (figures 2b, 8, 9) and a bending region (figures 2b, 8, 9, the curved central region) located at the center region and between the two flat regions (figure 2B, the flat region where reference numeral 4 is pointing, other flat region opposite from the flat region where reference numeral 4 is pointing), wherein the display device comprises a reflective display device (4, 204, paragraph 0067, lines 2 to 3), a light guide plate is located on top of the reflective display device, wherein the light guide plate has a microstructure (24), and the microstructure is located on a top surface of the light guide plate (figure 4).  However, Hashimoto et al. do not disclose a cover structure located above the reflective display device, a light guide plate located between the reflective display device and the cover structure, the microstructure close to the cover structure, the microstructure having a plurality of second microstructures located at the bending region, and the sizes of the second microstructures vary along with the distances between the second microstructures and a center position of the light guide plate. 
	Pao et al. teach a cover structure (400) located above the reflective display device, and the microstructure close to the cover structure (figure 3).
Sakamoto et al. teach the microstructure having a plurality of second microstructures (40B, 50B, figures 7, 8) located at a center region, and the sizes of the second microstructures varying along with the distances between the second microstructures and a center position of the light guide plate (figure 3B) to provide an overall average luminance across the entire output surface (paragraph 0073, lines 29 to 30).  Wherein the sizes of the second microstructures increase along with the reduction of the distances between the second microstructures and the center position of the light guide plate (figure 8) as claimed in claim 5, wherein the microstructure of the light guide plate has a plurality of first microstructures located at the two flat regions (left and right side of the center region), and the sizes of the first microstructures are smaller than (paragraph 8) or equal to the sizes of the second microstructures as claimed in claim 6, and wherein the microstructure of the light guide plate has a plurality of first microstructures located at the two flat regions (left and right side of the center position of the light guide, figure 8), and the sizes of the first microstructures are substantially the same as claimed in claim 9.
	It would have been obvious to one skilled in the art to locate above the reflective display device of Hashimoto et al. with a cover structure and the microstructure close to the cover structure, as taught by Pao et al., for protecting the microstructure and the display device. 
	It would have been obvious to one skilled in the art to comprise the microstructure of Hashimoto et al. with a plurality of second microstructures, located at the central region, having the sizes vary along with the distances between the second microstructures and a center position of the light guide plate, as taught by Sakamoto et al., to provide an overall average luminance across the entire output surface uniform luminance distribution across the entire output surface.
With regards to claim 2, wherein the microstructure protrudes (figure 7) or recesses from the top surface.
6.	Claims 1, 2 and 5 to 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. in view of Hasegawa et al. (20160011360).
Hashimoto et al. disclose a display device having two flat regions (figures 2b, 8, 9) and a bending region (figures 2b, 8, 9, the curved central region) located between the two flat regions (figure 2B, the flat region where reference numeral 4 is pointing, other flat region opposite from the flat region where reference numeral 4 is pointing), wherein the display device comprises a reflective display device (4, 204, paragraph 0067, lines 2 to 3), a light guide plate is located on top of the reflective display device, wherein the light guide plate has a microstructure (24), and the microstructure is located on a top surface of the light guide plate (figure 4).  However, Hashimoto et al. do not disclose a cover structure located above the reflective display device, a light guide plate located between the reflective display device and the cover structure, the microstructure close to the cover structure, the microstructure having a plurality of second microstructures located at the bending region, and the sizes of the second microstructures vary along with the distances between the second microstructures and a center position of the light guide plate. 
	Hasegawa et al. teach a flexible cover structure (12, paragraph 0049, line 6) located above the display device, and the microstructure close to the cover structure (figure 1), the microstructure having a plurality of second microstructures (13 located at a center region, figure 1) located at a center region, and the sizes of the second microstructures varying along with the distances between the second microstructures and a center position of the light guide plate (figure 1) to provide an overall uniform luminance across the entire output surface (paragraph 0052, lines 11 to 13).  Wherein the sizes of the second microstructures increase along with the reduction of the distances between the second microstructures and the center position of the light guide plate (figure 2) as claimed in claim 5, wherein the microstructure of the light guide plate has a plurality of first microstructures located at the two flat regions (left and right side of the center region), and the sizes of the first microstructures are smaller than (figure 2) or equal to the sizes of the second microstructures as claimed in claim 6, wherein the density of the second microstructures increases along with the reduction of the distances between the second microstructures and the center position of the light guide plate (paragraph 0052, lines 14 to 16) as claimed in claim 7, wherein the density of the second microstructures reduces along with the reduction of the distances between the second microstructures and the center position of the light guide plate (paragraph 0052, lines 14 to 16) as claimed in claim 8, wherein the microstructure of the light guide plate has a plurality of first microstructures located at the two flat regions (left and right side of the center position of the light guide, figure 2), and the sizes of the first microstructures are substantially the same as claimed in claim 9, and wherein further comprises a touch sensing layer (paragraph 0080, lines 4 to 8) located between the light guide plate and the cover structure as claimed in claim 10.
	It would have been obvious to one skilled in the art to locate above the reflective display device of Hashimoto et al. with a cover structure, the microstructure close to the cover structure, and to comprise between the cover structure and the light guide plate with a touch sensing layer, as taught by Hasegawa et al., for protecting the microstructure and the display device, and facilitating the sensing activation of the device. 
	It would have also been obvious to one skilled in the art to comprise the microstructure of Hashimoto et al. with a plurality of second microstructures, located at the central region, having the sizes vary along with the distances between the second microstructures and a center position of the light guide plate, as taught by Hasegawa et al., to provide an overall uniform luminance across the entire output surface.
With regards to claim 2, wherein the microstructure protrudes (figure 7) or recesses from the top surface.
With regards to claim 11, note that the display device, the light guide plate and the cover structure of Hashimoto et al. as modifying by Hasegawa et al. are flexible, when the display device as shown in figure 8 of Hashimoto et al. is folded upward toward each other, the portions of the cover structure at the two flat regions are located between the portions of the light guide plate at the two flat regions.
With regards to claim 12, not that the display device, the light guide plate and the cover structure of Hashimoto et al. as modifying by Hasegawa et al. are flexible, when the display device as shown in figure 8 of Hashimoto et al. is folded downward toward each other, the portions of the light guide plate at the two flat regions are located between the portions of the cover structure at the two flat regions.
7.	Claims 13 to 16 are allowed.
	Claim 13 is allowed because the prior art individual or taken as a whole does not teach the density distribution of the microstructures Y1=-0.0005X12+0.0596X1-C1 in combination with all other features as claimed in claim 13.
	Claim 15 is allowed because the prior art individual or taken as a whole does not teach the density distribution of the microstructures Y2=-0.0005X22+0.0596X2-C2 in combination with all other features as claimed in claim 15. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Y Quach Lee whose telephone number is 571-272-2373.  The examiner can normally be reached on Monday to Thursday from 8:00 am to 2:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. James Lee, can be reached on 571-272-7044.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Y M. Lee/
Primary Examiner, Art Unit 2875